DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of cables” claimed in Claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-8 and 10-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2020/0136657 by Anderson et al. in view of U.S. PG Pub. No. 2019/0053000 by Filippou et al. and further view of U.S. PG Pub. No. 2020/0099503 by Khan and U.S. PG Pub. No. 2014/0241277 by Suzuki et al.

As to Claim 1, Anderson teaches a method of operating a mobile wireless communication station [Anderson, Para 13, Modular communication device 10] comprising 
a digital baseband radio [Anderson, Para 13, The base module 100 includes the baseband and RF transceiver functionality of an AP, wherein the RF transceiver functionality of the base module 100 has universal (wideband) frequency band coverage spanning (all) frequency bands of operation of the plurality of front-end modules 200(1)-200(N), and 
a plurality of radio frequency (RF) front end modules [Anderson, Fig. 1 and Para 13, A plurality of front-end modules 200(1)-200(N)] detachably connected to the digital baseband radio [Anderson, Fig. 1 and Para 3, A base module and a plurality of removeably mating front-end 
receiving, by the digital baseband radio [100], first data for transmission to the user device [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data]; 
converting, by the digital baseband radio [100], the first data into first digital transmission data [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data]; 
sending the first digital transmission data to the first RF front end module [Anderson, Fig. 2A and Para 23, Transmit signals output by the modem 112 are supplied as input to the RF transceivers 130(1)-130(K)]; 
transmitting, by the first RF front end module [Anderson, Fig. 1 and Para 13, First front-end module 200(1)], the first RF transmission data to the user device via the first wireless communication link [Anderson, Para 23, Transmit signals are then supplied as input to the RF transceivers 130(1)-130(K) for transmission through antennas 220].
Anderson does not explicitly teach an edge server.
In analogous art, Filippou provides for an edge server [Filippou, Para 78, 80, Edge server 503] which maintains a data base for updating.
 It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the base module of Anderson to include an edge server as taught by Filippou 
The combination of Anderson and Filippou does not explicitly teach converting, by the first RF front end module, the first digital transmission data to first RF transmission data at the first RF frequency band.
In analogous art, Khan provides for converting, by the first RF front end module, the first digital transmission data to first RF transmission data at the first RF frequency band [Khan, Para 58-59, Front end modules 424 and 426 include digital to analog converter for converting digital signal or analog signal for RF front ends 428 and 430].
 It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the base module of Anderson to be configured for converting, by the first RF front end module, the first digital transmission data to first RF transmission data at the first RF frequency band as taught by Khan in order to improve providing communication services provided by wireless communication systems using multiple frequencies [Khan, Para 2].
The combination of Anderson, Filippou and Khan does not explicitly teach that the method comprises identifying, from the plurality of RF front end modules, at least a first RF front end module, and a second RF front end module as being currently connected to the digital baseband radio, wherein: the first RF front end module is identified for establishing a first wireless communication link between the digital baseband radio and a user device at a first RF frequency band; and the second RF front end module is identified for establishing a second wireless communication link between the digital baseband radio and the user device at a second 
In analogous art, Suzuki provides for identifying, from the plurality of RF front end modules [Suzuki, Fig. 1, Front end units 122a through 122e], at least a first RF front end module [Suzuki, Para 0071, Identification number for front end unit 122a (scheme A) is determined], and a second RF front end module as being currently connected to the digital baseband radio [Suzuki, Para 0071, Identification number for front end unit 122b (scheme B) is determined], wherein: the first RF front end module is identified for establishing a first wireless communication link between the digital baseband radio and a user device at a first RF frequency band [Suzuki, Para 0037-0038, Each communication scheme has a different operating frequency, wherein each communication scheme is determined by the type of the front end unit 122]; and the second RF front end module is identified for establishing a second wireless communication link between the digital baseband radio and the user device at a second RF frequency band different from the first RF frequency band [Suzuki, Para 0037-0038, Each communication scheme has a different operating frequency, wherein each communication scheme is determined by the type of the front end unit 122]; and selecting, between the first RF front end module and the second RF front end module, the first RF front end module [Suzuki, Para 0043, 0046 and 0054, The determining unit 124a selects the communication scheme (front end unit 122)].
 It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Anderson to include identifying, from the plurality of RF front end modules, at least a first RF front end module, and a second RF front end module as being currently connected to the digital baseband radio, wherein: the first RF front end module is 
As to Claim 2, the combination of Anderson, Filippou, Khan and Suzuki teaches the method of claim 1, further including: 
identifying, by the edge server, the first RF front end module [Anderson, Para 36, Microprocessor 122 reads the information from the memory 206 of the particular front-end module 200(1) to determine the radio service]; 
sending an instruction to the digital baseband radio to select the first RF front end module [Anderson, Para 20, The configuration logic 125 includes instructions that, when executed by the microprocessor 122, cause the microprocessor 122 to perform configuration operations depending on the particular front-end module 200(1) that is connected to the base module 100]; and 
selecting, by the digital baseband radio, the first RF front end module to perform data transmission based on the instruction [Anderson, Para 36, Microprocessor 122 reads the information from the memory 206 of the particular front-end module to determine the radio service, hence selecting a first RF front 200(1) end module, based on information read from the memory, hence based on the instruction.
Claim 4, the combination of Anderson, Filippou, Khan and Suzuki teaches the method of claim 1, further including: 
receiving, by the edge server, first condition information, the first condition information including information about one or more operational conditions of the first RF front end module [Anderson, Para 36, Microprocessor 122 reads the information from the memory 206 of the particular front-end module 200(1) to determine the radio service]; and 
identifying, by the edge server, the first RF front end module based on the first condition information [Anderson, Para 36, Microprocessor 122 reads the information from the memory 206 of the particular front-end module 200(1) to determine the radio service based on operational condition information read from the memory].
As to Claim 5, the combination of Anderson, Filippou, Khan and Suzuki teaches the method of claim 1, 
wherein each of the plurality of RF front end modules is detachably connected [Anderson, Fig. 1 and Para 3, A plurality of front-end modules 200(1)-200(N) removeably mated to the base module 100] to an interposer board [Anderson, Para 30, Connections are board-to-board], and 
wherein the first digital transmission data is transmitted to the first RF front end module  [Anderson, Fig. 2A and Para 23, The outputs of ADCs 160 are sent to the front end modules] via the interposer board [Anderson, Para 30, Connections are board-to-board].
As to Claim 6, the combination of Anderson, Filippou, Khan and Suzuki teaches the method of claim 1, 
wherein the first RF transmission data is transmitted to the user device via an antenna [Anderson, Para 23, Transmit signals are transmitted through antennas 220].
Claim 7, the combination of Anderson, Filippou, Khan and Suzuki teaches the method of claim 1, further including: 
receiving, by the digital baseband radio [100], second data for transmission to the user device [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data]; 
selecting, between the first RF front end module and the second RF front end module, the second RF front end module [Suzuki, Para 0043, 0046 and 0054, The determining unit 124a selects the communication scheme (front end unit 122)];
converting, by the digital baseband radio, the second data into second digital transmission data [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data]; 
sending the second digital transmission data to the second RF front end module [Anderson, Fig. 2A and Para 23, The outputs of ADCs 160 are sent to the front end modules]; 
converting, by the second RF front end module, the second digital transmission data to second RF transmission data at the second RF frequency band [Khan, Para 58-59, Front end modules 424 and 426 include digital to analog converter for converting digital signal or analog signal for RF front ends 428 and 430]; and 
transmitting, by the second RF front end module [Anderson, Fig. 1 and Para 13, Second front-end module 200(2)], the second RF transmission data to the user device via the second wireless communication link [Anderson, Para 23, Transmit signals are then supplied as input to the RF transceivers 130(1)-130(K) for transmission through antennas 220], 

As to Claim 8, the combination of Anderson, Filippou, Khan and Suzuki teaches the method of claim 7, further including: 
identifying, by the edge server, the second RF front end module [Anderson, Para 36, Microprocessor 122 reads the information from the memory 206 of the particular front-end module 200(2) to determine the radio service]; 
sending a second instruction to the digital baseband radio to select the second RF front end module [Anderson, Para 20, The configuration logic 125 includes instructions that, when executed by the microprocessor 122, cause the microprocessor 122 to perform configuration operations depending on the particular front-end module 200(2) that is connected to the base module 100]; and 
selecting, by the digital baseband radio, the second RF front end module to perform data transmission based on the second instruction [Anderson, Para 36, Microprocessor 122 reads the information from the memory 206 of the particular front-end module 200(2) to determine the radio service based on information read from the memory, hence based on the instruction].
As to Claim 10, the combination of Anderson, Filippou, Khan and Suzuki teaches the method of claim 7, further including: 
receiving, by the edge server, second condition information, the second condition information including information about one or more operational conditions of the second RF 
identifying, by the edge server, the second RF front end module based on the second condition information [Anderson, Para 36, Microprocessor 122 reads the information from the memory 206 of the particular front-end module 200(2) determine the radio service based on operational condition information read from the memory].
As to Claim 11, the combination of Anderson, Filippou, Khan and Suzuki teaches the method of claim 7, 
wherein each of the plurality of RF front end modules is detachably connected [Anderson, Fig. 1 and Para 3, A plurality of front-end modules 200(1)-200(N) removeably mated to the base module 100] to an interposer board  [Anderson, Para 30, Connections are board-to-board], and 
wherein the second digital transmission data is transmitted to the second RF front end module [Anderson, Fig. 2A and Para 23, The outputs of ADCs 160 are sent to the front end modules] via the interposer board [Anderson, Para 30, Connections are board-to-board].
As to Claim 12, the combination of Anderson, Filippou, Khan and Suzuki teaches the method of claim 7, further including: 
identifying a third RF front end module [Anderson, Para 36, Microprocessor 122 reads the information from the memory 206 of the particular front-end module 200(3) to determine the radio service] of the plurality of RF front end modules [Anderson, Para 36 and Para 13, Among the plurality of front-end modules 200(1)-200(N)] for establishing a third wireless communication link [Anderson, Para 20 , The host unit 120 includes a local area network (LAN) interface 127 to enable network connectivity with other entities] at a third RF frequency band [Anderson, Para 
receiving, by the digital baseband radio [100], third data for transmission to the user device [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data]; 
converting, by the digital baseband radio [100], the third data into third digital transmission data [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data]; 
sending the third digital transmission data to the third RF front end module [Anderson, Fig. 2A and Para 23, The outputs of ADCs 160 are sent to the front end modules]; 
converting, by the third RF front end module, the third digital transmission data to second RF transmission data at the third RF frequency band [Khan, Para 58-59, Front end modules 424 and 426 include digital to analog converter for converting digital signal or analog signal for RF front ends 428 and 430]; and 
transmitting, by the third RF front end module [Anderson, Fig. 1 and Para 13, Third front-end module 200(3)], the third RF transmission data to the user device via the third wireless communication link [Anderson, Para 23, Transmit signals are then supplied as input to the RF transceivers 130(1)-130(K) for transmission through antennas 220], 
wherein the third wireless communication link is at a different frequency band than the first and second wireless communication links [Anderson, Para 18, Front-end modules 200(1), 200(2), and 200(3) are dedicated to different frequency bands].
Claim 13, Anderson teaches a wireless communication station [Anderson, Para 13, Modular communication device 10] for wireless communication, comprising: 
a housing [Anderson, Para 14 and Para 25, Assembly of communication device 10]; 
a server configured to establish a wireless connection with a network [Anderson, Para 20, The host unit 120 includes a local area network (LAN) interface 127 to enable network connectivity with other entities] and receive first data from the network for wireless transmission to a user device [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data]; 
a baseband radio [Anderson, Para 13, The base module 100 includes the baseband and RF transceiver functionality of an AP, wherein the RF transceiver functionality of the base module 100 has universal (wideband) frequency band coverage spanning (all) frequency bands of operation of the plurality of front-end modules 200(1)-200(N)] configured to receive the first data from the edge server [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data] and convert the first data to first digital transmission data [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data]; 
a plurality of radio frequency (RF) front end modules [Anderson, Fig. 1 and Para 13, A plurality of front-end modules 200(1)-200(N)] removably attached to the baseband radio  [Anderson, Fig. 1 and Para 3, A base module and a plurality of removeably mating front-end modules], each of the plurality of RF front end modules operable in respectively different frequency bands [Anderson, Para 18, Front-end modules 200(1), 200(2), and 200(3) are dedicated to different frequency bands]; and

wherein the edge server, the baseband radio, and the plurality of RF front end modules are provided in the housing [Anderson, Para 14 and Para 25, Assembly of communication device 10 comprising the host unit 120,  base module 100, and front end modules 200(1)-200(N)].
Anderson does not explicitly teach an edge server.
In analogous art, Filippou provides for an edge server [Filippou, Para 78, 80, Edge server 503] which maintains a data base for updating.
 It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the base module of Anderson to include an edge server as taught by Filippou in order to improve the life of electronic communication devices used in vehicles by allowing them to be updated [Filippou, Para 2].
The combination of Anderson and Filippou does not explicitly teach convert the first digital transmission data to first RF transmission data.
In analogous art, Khan provides for converting the first digital transmission data to first RF transmission data [Khan, Para 58-59, Front end modules 424 and 426 include digital to analog converter for converting digital signal or analog signal for RF front ends 428 and 430].
 It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the base module of Anderson to be configured for converting the first digital transmission data to first RF transmission data as taught by Khan in order to improve providing 
The combination of Anderson, Filippou and Khan does not explicitly teach a plurality of RF front end modules including at least a first RF front end module and a second RF front end module, wherein: in response to a selection of the first RF front end module, the first RF front end module is configured to receive the first digital transmission data from the baseband radio, and transmit the first RF transmission data to the user device via a first wireless communication link between the baseband radio and the user device at a first RF frequency band; and in response to a selection of the second RF front end module, the second RF front end module is configured to receive the first digital transmission data from the baseband radio, convert the first digital transmission data to second RF transmission data, and transmit the second RF transmission data to the user device via a second wireless communication link between the baseband radio and the user device at a second RF frequency band, wherein the second RF frequency band is different from the first RF frequency band.
In analogous art, Suzuki provides for the plurality of RF front end modules [Suzuki, Fig. 1, Front end units 122a through 122e] including at least a first RF front end module [Suzuki, Para 0071, Identification number for front end unit 122a (scheme A) is determined] and a second RF front end module [Suzuki, Para 0071, Identification number for front end unit 122b (scheme B) is determined], wherein: in response to a selection of the first RF front end module, the first RF front end module is configured to receive the first digital transmission data from the baseband radio, and transmit the first RF transmission data to the user device via a first wireless communication link between the baseband radio and the user device at a first RF frequency band 
 It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the method of Anderson to include a plurality of RF front end modules including at least a first RF front end module and a second RF front end module, wherein: in response to a selection of the first RF front end module, the first RF front end module is configured to receive the first digital transmission data from the baseband radio, and transmit the first RF transmission data to the user device via a first wireless communication link between the baseband radio and the user device at a first RF frequency band; and in response to a selection of the second RF front end module, the second RF front end module is configured to receive the first digital transmission data from the baseband radio, convert the first digital transmission data to second RF transmission data, and transmit the second RF transmission data to the user device via a second wireless communication link between the baseband radio and the user device at a second RF frequency band, wherein the second RF frequency band is different 
As to Claim 14, the combination of Anderson, Filippou, Khan and Suzuki teaches the wireless communication station of claim 13, 
wherein the edge server is further configured to select the first RF front end module [Anderson, Para 36, Microprocessor 122 reads the information from the memory 206 of the particular front-end module 200(1) to determine the radio service] from the plurality of RF front end modules [Anderson, Para 36 and Para 13, Among the plurality of front-end modules 200(1)-200(N)] in order to transmit the first data received from the network to the user device [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data] at the first frequency band [Anderson, Para 16, When front-end module 200(1) is mated to base module 100, the resulting communication device 10 serves a particular band, hence the first RF frequency band, of the spectrum], and 
wherein the first RF front end module [Anderson, Fig. 1 and Para 13, First front-end module 200(1)] is further configured to transmit the first RF transmission data [Anderson, Para 23, Transmit signals are then supplied as input to the RF transceivers 130(1)-130(K) for transmission through antennas 220] to the user device [Anderson, Para 20, Other entities] at the first RF frequency band [Anderson, Para 16, When front-end module 200(1) is mated to base module 100, the resulting communication device 10 serves a particular band, hence the first RF frequency band, of the spectrum].
Claim 15, the combination of Anderson, Filippou, Khan and Suzuki teaches the wireless communication station of claim 14, wherein the edge server is further configured to 
receive second data from the network [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data] and 
select the second RF front end module [Anderson, Para 36, Microprocessor 122 reads the information from the memory 206 of the particular front-end module 200(1) to determine the radio service] of the plurality of RF front end modules [Anderson, Para 36 and Para 13, Among the plurality of front-end modules 200(1)-200(N)] to 
transmit the second data [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data] to the user device [Anderson, Para 20, Other entities] at the second RF frequency band [Anderson, Para 16, When front-end module 200(2) is mated to base module 100, the resulting communication device 10 serves a particular band, hence the second RF frequency band, of the spectrum], 
wherein the baseband radio [100] is further configured to 
receive the second data from the edge server [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data] and 
convert the second data to second digital transmission data [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data], and 
wherein the second RF front end module [Anderson, Fig. 1 and Para 13, Second front-end module 200(2)] is further configured to 

convert the second digital transmission data to second RF transmission data [Khan, Para 58-59, Front end modules 424 and 426 include digital to analog converter for converting digital signal or analog signal for RF front ends 428 and 430], and 
transmit the second RF transmission data to the user device [Anderson, Para 23, Transmit signals are then supplied as input to the RF transceivers 130(1)-130(K) for transmission through antennas 220].
As to Claim 16, the combination of Anderson, Filippou, Khan and Suzuki teaches the wireless communication station of claim 13, 
wherein each of the plurality of RF front end modules [Anderson, Fig. 1 and Para 13, A plurality of front-end modules 200(1)-200(N)] is configured to establish respective communication links [Anderson, Para 20 , The host unit 120 includes a local area network (LAN) interface 127 to enable network connectivity with other entities] at the respectively different frequency bands [Anderson, Para 16 and Para 18, When front-end module 200(1)-200(3) are mated to base module 100, the resulting communication device 10 serves a particular band, wherein front-end modules 200(1), 200(2), and 200(3) are dedicated to different frequency bands]] with a user device [Anderson, Para 20, Other entities] in response to an instruction received from the edge server [Anderson, Para 36, Microprocessor 122 reads the information from the memory 206 of the particular front-end module to determine the radio service based on information read from the memory, hence based on the instruction].
Claim 17, the combination of Anderson, Filippou, Khan and Suzuki teaches the wireless communication station of claim 13, further including 
an interposer board provided in the housing [Anderson, Para 14, Para 25 and Para 30, Assembly of communication device 10 comprising the host unit 120,  base module 100, and front end modules 200(1)-200(N), wherein connections are board-to-board],
wherein each of the plurality of RF front end modules is removably connected [Anderson, Fig. 1 and Para 3, A plurality of front-end modules 200(1)-200(N) removeably mated to the base module 100] to the baseband radio via the interposer board [Anderson, Para 30, Connections are board-to-board].
As to Claim 18, the combination of Anderson, Filippou, Khan and Suzuki teaches the wireless communication station of claim 13, further including: a plurality of cables [Anderson, Para 15, Cables] provided in the housing  [Anderson, Para 14, Para 25 and Para 30, Assembly of communication device 10 comprising the host unit 120,  base module 100, and front end modules 200(1)-200(N), where connections are board-to-board], wherein each of the plurality of RF front end modules is removably connected [Anderson, Fig. 1 and Para 3, A plurality of front-end modules 200(1)-200(N) removeably mated to the base module 100] to the baseband radio via the plurality of cables.
As to Claim 19, the combination of Anderson, Filippou, Khan and Suzuki teaches the wireless communication station of claim 13, further including: a plurality of RF antennas respectively connected to the plurality of RF front end modules [Anderson, Para 23, Plurality of antennas 220 are connected to the plurality of front end modules  200(1)-200(N)].

Claims 20-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2020/0136657 by Anderson et al. in view of U.S. PG Pub. No. 2019/0053000 by Filippou et al. and further view of U.S. PG Pub. No. 2020/0099503 by Khan.

As to Claim 20, Anderson teaches a wireless communication station for wireless communication, the wireless communication station comprising: 
a housing [Anderson, Para 14 and Para 25, Assembly of communication device 10]; 
a server configured to establish a wireless connection with a network [Anderson, Para 20, The host unit 120 includes a local area network (LAN) interface 127 to enable network connectivity with other entities] and receive first data and second data from the network for wireless transmission to a user device [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data]; 
a baseband radio [Anderson, Para 13, The base module 100 includes the baseband and RF transceiver functionality of an AP, wherein the RF transceiver functionality of the base module 100 has universal (wideband) frequency band coverage spanning (all) frequency bands of operation of the plurality of front-end modules 200(1)-200(N)] configured to receive the first data from the edge server [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data], 
convert the first data to first digital transmission data [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data], 
receive the second data from the edge server [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data], 

a first radio frequency (RF) front end module [Anderson, Fig. 1 and Para 13, First front-end module 200(1)] removably attached to the baseband radio [Anderson, Fig. 1 and Para 3, A base module and a plurality of removeably mating front-end modules] and operable in a first frequency band [Anderson, Para 16, When front-end module 200(1) is mated to base module 100, the resulting communication device 10 serves a particular band, hence the first RF frequency band, of the spectrum], 
the first RF front end module [200(1)] configured to receive the first digital transmission data from the baseband radio [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data], and 
transmit the first RF transmission data to the user device [Anderson, Para 23, Transmit signals are then supplied as input to the RF transceivers 130(1)-130(K) for transmission through antennas 220]; and 
a second RF front end module [Anderson, Fig. 1 and Para 13, Second front-end module 200(2)] removably attached to the baseband radio [Anderson, Fig. 1 and Para 3, A base module and a plurality of removeably mating front-end modules] and operable in a second frequency band [Anderson, Para 16, When front-end module 200(2) is mated to base module 100, the resulting communication device 10 serves a particular band, hence the second RF frequency band, of the spectrum], the second RF front end module [Anderson, Fig. 1 and Para 13, Second front-end module 200(2)] configured to receive the second digital transmission data from the 
 transmit the second RF transmission data to the user device [Anderson, Para 23, Transmit signals are then supplied as input to the RF transceivers 130(1)-130(K) for transmission through antennas 220], 
wherein the edge server, the baseband radio, and the first and second RF front end modules are provided in the housing [Anderson, Para 14 and Para 25, Assembly of communication device 10 comprising the host unit 120,  base module 100, and front end modules 200(1)-200(N)], and 
wherein the first frequency band is different from the second frequency band [Anderson, Para 18, Front-end modules 200(1) and 200(2) are dedicated to different frequency bands].
Anderson does not explicitly teach an edge server.
In analogous art, Filippou provides for an edge server [Filippou, Para 78, 80, Edge server 503] which maintains a data base for updating.
 It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the base module of Anderson to include an edge server as taught by Filippou in order to improve the life of electronic communication devices used in vehicles by allowing them to be updated [Filippou, Para 2].
The combination of Anderson and Filippou does not explicitly teach convert the first digital transmission data to first RF transmission data, and convert the second digital transmission data to second RF transmission data.

 It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the base module of Anderson to be configured for converting the first digital transmission data to first RF transmission data, and converting the second digital transmission data to second RF transmission data as taught by Khan in order to improve providing communication services provided by wireless communication systems using multiple frequencies [Khan, Para 2].
As to Claim 21, the combination of Anderson, Filippou and Khan teaches the wireless communication station of claim 20, further including an interposer board provided in the housing [Anderson, Para 14, Para 25 and Para 30, Assembly of communication device 10 comprising the host unit 120,  base module 100, and front end modules 200(1)-200(N), wherein connections are board-to-board], 
wherein the first and second RF front end modules are removably connected [Anderson, Fig. 1 and Para 3, A plurality of front-end modules 200(1)-200(N) removeably mated to the base module 100] to the baseband radio via the interposer board [Anderson, Para 30, Connections are board-to-board].
As to Claim 22, the combination of Anderson, Filippou and Khan teaches the wireless communication station of claim 20, further including: a third RF front end module [Anderson, Fig. 1 and Para 13, Third front-end module 200(3)] removably attached to the baseband radio 
convert the third digital transmission data to third RF transmission data [Khan, Para 58-59, Front end modules 424 and 426 include digital to analog converter for converting digital signal or analog signal for RF front ends 428 and 430], and 
transmit the third RF transmission data to the user device [Anderson, Para 23, Transmit signals are then supplied as input to the RF transceivers 130(1)-130(K) for transmission through antennas 220], 
wherein the edge server [Anderson, Para 20, Host unit 120 that includes a microprocessor 122 that serves, hence a server, as an overall controller for the base module 100] is further configured to receive third data from the network for wireless transmission to the user device [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data], 
wherein the baseband radio is further configured to receive the third data from the edge server [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data] and 

wherein the third RF front end module is provided in the housing [Anderson, Para 14, Para 25 and Para 30, Assembly of communication device 10 comprising the host unit 120,  base module 100, and front end modules 200(1)-200(N)], and 
wherein the third frequency band is different from the first and second frequency bands [Anderson, Para 18, Front-end modules 200(1), 200(2), and 200(3) are dedicated to different frequency bands].
As to Claim 23, the combination of Anderson, Filippou and Khan teaches the wireless communication station of claim 22, further including an interposer board provided in the housing [Anderson, Para 14, Para 25 and Para 30, Assembly of communication device 10 comprising the host unit 120,  base module 100, and front end modules 200(1)-200(N), wherein connections are board-to-board], 
wherein the first, second, and third RF front end modules are removably connected [Anderson, Fig. 1 and Para 3, A plurality of front-end modules 200(1)-200(N) removeably mated to the base module 100] to the baseband radio via the interposer board [Anderson, Para 30, Connections are board-to-board].
As to Claim 24, the combination of Anderson, Filippou and Khan teaches the wireless communication station of claim 22, further including: a fourth RF front end module [Anderson, Fig. 1 and Para 13, Fourth front-end module 200(N), where N is equal to 4] removably attached to the baseband radio [Anderson, Fig. 1 and Para 3, A base module and a plurality of removeably mating front-end modules] and operable in a fourth frequency band [Anderson, Para 16, When 
the fourth RF front end module [Anderson, Fig. 1 and Para 13, Fourth front-end module 200(N), where N is equal to 4] configured to receive fourth digital transmission data from the baseband radio [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data], convert the fourth digital transmission data to fourth RF transmission data [Khan, Para 58-59, Front end modules 424 and 426 include digital to analog converter for converting digital signal or analog signal for RF front ends 428 and 430], and 
transmit the fourth RF transmission data to the user device [Anderson, Para 23, Transmit signals are then supplied as input to the RF transceivers 130(1)-130(K) for transmission through antennas 220], wherein the edge server [Anderson, Para 20, Host unit 120 that includes a microprocessor 122 that serves, hence a server, as an overall controller for the base module 100] is further configured to receive fourth data from the network for wireless transmission to the user device [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data], 
wherein the baseband radio is further configured to receive the fourth data from the edge server [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data] and 
convert the fourth data to the fourth digital transmission data [Anderson, Para 49, The base module performs modulation of transmit data to generate baseband modulated transmit data], 

wherein the fourth frequency band is different from the first, second, and third frequency bands [Anderson, Para 18, Front-end modules 200(1), 200(2), 200(3), 200(4), …, 200(N) are dedicated to different frequency bands].
As to Claim 25, the combination of Anderson, Filippou and Khan teaches the wireless communication station of claim 24, further including an interposer board provided in the housing [Anderson, Para 14, Para 25 and Para 30, Assembly of communication device 10 comprising the host unit 120,  base module 100, and front end modules 200(1)-200(N), wherein connections are board-to-board], 
wherein the first, second, third, and fourth RF front end modules are removably connected [Anderson, Fig. 1 and Para 3, A plurality of front-end modules 200(1)-200(N) removeably mated to the base module 100] to the baseband radio via the interposer board [Anderson, Para 30, Connections are board-to-board].

Claims 3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PG Pub. No. 2020/0136657 by Anderson et al. in view of U.S. PG Pub. No. 2019/0053000 by Filippou et al. and further view of U.S. PG Pub. No. 2020/0099503 by Khan and U.S. PG Pub. No. 2014/0241277 by Suzuki et al. and 2018/0358938 by Ayranci et al.

Claim 3, the combination of Anderson, Filippou, Khan and Suzuki teaches the method of claim 1, however,
The combination of Anderson, Filippou, Khan and Suzuki does not explicitly teach the method further including: receiving, by the edge server, first user input, the first user input including information about one or more desired features of the first RF front end module; and identifying, by the edge server, the first RF front end module based on the first user input.
In analogous art, Ayranci provides for receiving a user input, the user input including information about one or more desired features of an RF front end module [Ayranci, Para 39, User input for frequency range], and identifying the RF front end module based on the user input [Ayranci, Para 39, Selecting the frequency range based on user input].
 It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the host unit of Anderson to be configured for receiving first user input, the first user input including information about one or more desired features of the first RF front end module, and identifying the first RF front end module based on the first user input as taught by Ayranci in order to improve capability of RF front end modules by supporting several frequency bands [Ayranci, Para 3].
As to Claim 9, the combination of Anderson, Filippou, Khan and Suzuki teaches the method of claim 7, however,
The combination of Anderson, Filippou, Khan and Suzuki does not explicitly teach the method further including: receiving, by the edge server, second user input, the second user input including information about one or more desired features of the first RF front end module, and identifying, by the edge server, the second RF front end module based on the second user input.

 It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the host unit of Anderson to be configured for receiving second user input, the second user input including information about one or more desired features of the first RF front end module, and identifying the second RF front end module based on the second user input as taught by Ayranci in order to improve capability of RF front end modules by supporting several frequency bands [Ayranci, Para 3]. 

Response to Arguments
Applicant's arguments filed on 11/22/2021 have been fully considered but they are not persuasive. 
Argument (1): Regarding Claim 18, Applicant argues that the objection, with respect to the "plurality of cables" recited in dependent claim 18, is improper and should be withdrawn. As explained in MPEP §608.02 Drawing, the statutory requirement for furnishing a drawing states only that the "applicant shall furnish a drawing where necessary for the understanding of the subject matter sought to be patented ... " (emphasis added)(see 35 USC §113, see also 37 CFR§1.81(a), which states that the "applicant for a patent is required to furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented ..."). The Office Action at p. 2 is silent as to why a drawing is believed necessary for the 
Examiner’s Response: Examiner respectfully disagrees. In response to applicant's argument, the objection raised by the Examiner in the non-final office action, dated 09/08/2021, was 37 CFR 1.83(a). Since the feature is specified in the claim(s), it is required that the feature be shown in the drawings. Therefore, the “plurality of cables” claimed in Claim 18 must be shown or the feature(s) canceled from the claim(s). Note that, as argued by Applicant, since the claimed feature is conventional, it needs only be illustrated in the form of a symbol or labeled representation.  Since the Applicant has not remedied the concern, the objection to claim 18 is maintained.

Argument (2): Regarding Claims 1-25, Applicant argues that Anderson explicitly and consistently explains that only one front-end module may be attached at a time, as would be appreciated by one of ordinary skill in the art. Therefore, Applicant respectfully contends that although Anderson teaches a modular RF frontend for access points, one of ordinary skill in the art would clearly understand that Anderson is explicitly limited to only a single RF front-end being connected at a time. In other words, Anderson neither teaches nor suggests "a plurality of RF front end modules detachably connected to the digital baseband radio," as required by the instant claims. In order to emphasize this distinction, independent claim I has been amended to clarify that the method further comprises "identifying, from the plurality of RF front end modules, 
Examiner’s Response: Examiner respectfully disagrees. For compact prosecution, the claims have been addressed as argued and presented. The newly added prior art, Suzuki, teaches the amended claimed limitation. Specifically, Suzuki teaches a method that comprises identifying, from the plurality of RF front end modules [Suzuki, Fig. 1, Front end units 122a through 122e], at least a first RF front end module [Suzuki, Para 0071, Identification number for front end unit 122a (scheme A) is determined], and a second RF front end module as being currently connected to the digital baseband radio [Suzuki, Para 0071, Identification number for front end unit 122b (scheme B) is determined]. Therefore, the combined teachings of Anderson and Suzuki disclose the amended claimed limitation.
Claim 1 is a method comprising the steps of “identifying at least a first RF front end module and a second RF front end module as being currently connected to the digital baseband radio”.  Paragraph [0022] of the instant specification defines ‘connected’ as being broad to include coupled with or without intervening elements. As a result, Anderson reads on “directly connected” as it discloses that whichever front end module is connected is identified. In addition, Anderson teaches that each module is identified when it is currently connected. Furthermore, the claimed limitations, as currently recited, do not require plural current, direct connections.

Argument (3): Regarding Claims 1-25, Applicant argues that merely reading information from memory to identify the particular front-end module that has been connected (as described in Anderson) neither teaches nor suggests the act of selecting between first and second RF front end modules, as would be appreciated by one of ordinary skill in the art. Because Anderson only utilizes a maximum of one front end module connection at any time, it is impossible for Anderson to perform any selection between first and second RF front end modules to decide which should be used for transmission - such a selection would be redundant, as Anderson can only use whichever particular RF front end module happens to be coupled to the base module at that time.
Examiner’s Response: Examiner respectfully disagrees. For compact prosecution, the claims have been addressed as argued and presented. Suzuki teaches the amended claimed limitation. Specifically, Suzuki teaches a method that comprises selecting, between the first RF front end module and the second RF front end module, the first RF front end module [Suzuki, Para 0043, 0046 and 0054, The determining unit 124a selects the communication scheme (front end unit 122)]. Therefore, the combined teachings of Anderson and Suzuki disclose the amended claimed limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM SOLTANZADEH whose telephone number is (571)272-2166.  The examiner can normally be reached on Mon, Wed, Th 10:00-5:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 





/MARYAM SOLTANZADEH/             Examiner, Art Unit 2646                                                                                                                                                                                           

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646